 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   RICARDO LEVON STRONG,                       Case No. 5:19-00341 DMG (ADS)

12                              Plaintiff,

13                       v.                      ORDER DISMISSING ACTION
                                                 PURSUANT TO REQUEST TO
14   DEPARTMENT OF JUSTICE, et al.,              VOLUNTARILY DISMISS

15                              Defendants.

16

17

18         On February 22, 2019, Plaintiff Ricardo Levon Strong, then a prisoner at the

19   Valley State Prison, filed a Complaint alleging violations under 42 U.S.C. § 1983. [Doc.

20   # 1.] On July 19, 2019, the Court dismissed the Complaint with leave to amend and

21   ordered Plaintiff to file a First Amended Complaint by no later than August 9, 2019.

22   [Doc. # 7.] On August 15, 2019, Plaintiff filed a document titled “I Want to Withdraw

23   My Claim.” [Doc. # 9.]

24
 1         Based on Plaintiff’s request to voluntarily dismiss, this action is hereby dismissed

 2   without prejudice. Judgment is to be entered accordingly.

 3

 4         IT IS SO ORDERED.

 5

 6   DATED: December 26, 2019

 7
                                              _______________________________
8                                             DOLLY M. GEE
                                              United States District Judge
 9

10   Presented by:

11
     ___/s/ Autumn D. Spaeth_____________
12   THE HONORABLE AUTUMN D. SPAETH
     United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24



                                                 2
